Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 1 of 10 PageID #: 418




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


  AIRWAIR INTERNATIONAL LTD., a                     Civil Action No. 1:19-cv-06189-LDH-RML
  company of the United Kingdom,
                                                    Judge LaShann DeArcy Hall
         Plaintiff,
                                                    PLAINTIFF’S ANSWER TO
  vs.                                               DEFENDANTS’ COUNTERCLAIMS TO
                                                    PLAINTIFF’S FIRST AMENDED
  PRIMARK US CORPORATION, a                         COMPLAINT
  Delaware corporation, PRIMARK
  LIMITED, a limited company in England
  and Wales,

         Defendants.


        Plaintiff AIRWAIR INTERNATIONAL LTD, (“Plaintiff” and/or “AirWair”) hereby

 responds to the Counterclaim of Defendants Primark US Corporation and Primark Limited

 (“Defendants” and/or “Primark”) filed on March 30, 2021 (Dkt. 40) in response to Plaintiff’s

 First Amended Complaint. Plaintiff references the headings used in the Counterclaim for

 convenience and ease of reference only, and denies the allegations, assertions, or inferences

 contained therein.

                                         JURISDICTION

        1.      In responding to the allegations of Paragraph 1, this paragraph does not contain

 any charging factual allegations that require a response, and only includes legal conclusions. On

 that basis AirWair denies them.

        2.      In responding to the allegations of Paragraph 2, AirWair admits that it transacts

 business in this District and that it markets and sells footwear under its DR. MARTENS brand in

 this District. Because the remaining allegations of this paragraph contain legal conclusions, and
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 2 of 10 PageID #: 419




 not charging factual allegations, those allegations require no response, and on that basis AirWair

 denies them.

        3.         In responding to the allegations of Paragraph 3, this paragraph does not contain

 any charging factual allegations that require a response, and only includes legal conclusions. On

 that basis AirWair denies them.

        4.         In responding to the allegations of Paragraph 4, this paragraph does not contain

 any charging factual allegations that require a response, and only includes legal conclusions. On

 that basis AirWair denies them.

                                               PARTIES

        5.         In responding to the allegations of Paragraph 5, this paragraph does not contain

 any charging factual allegations against AirWair that require a response.

        6.         In responding to the allegations of Paragraph 6, this paragraph does not contain

 any charging factual allegations against AirWair that require a response.

        7.         In responding to the allegations of Paragraph 7, AirWair admits that AirWair

 International Ltd. is a corporation formed under the laws of the United Kingdom and has a

 principal place of business at Cobbs Lane Wollaston Wellingborough, Northamptonshire, NN29

 7SW United Kingdom.

        8.         In responding to the allegations of Paragraph 8, AirWair admits the allegations of

 this paragraph.

                                           BACKGROUND

        9.         In responding to the allegations of Paragraph 9, AirWair admits the allegations of

 this paragraph.




                                                    2
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 3 of 10 PageID #: 420




         10.    In responding to the allegations of Paragraph 10, AirWair admits the allegations

 of this paragraph.

         11.    In responding to the allegations of Paragraph 11, AirWair responds that the

 allegations of the First Amended Complaint and Primark’s Counterclaims speak for themselves.

 AirWair admits the First Amended Complaint seeks legal and equitable remedies for various

 claims for relief described in the First Amended Complaint, including trade dress infringement.

 AirWair admits that Primark’s Counterclaims do not apply to three of the five registrations

 owned by AirWair that are referenced in the First Amended Complaint, all three of which would

 not be affected in any way by Defendants’ Counterclaims.

         12.    In responding to the allegations of Paragraph 12, AirWair asserts that the

 referenced registrations speak for themselves. AirWair further admits that it is the record owner

 of U.S. Reg. No. 2,341,976.

         13.    In responding to the allegations of Paragraph 13, AirWair denies them.

                                   FIRST CAUSE OF ACTION
                      (Declaration of Invalidity of Registration No. 5,067,689)

         14.    AirWair incorporates and realleges its responses to the allegations of Paragraphs 1

 through 13 of Primark’s Counterclaims.

         15.    In responding to the allegations of Paragraph 15, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration and that the registration issued on October 25,

 2016.

         16.    In responding to the allegations of Paragraph 16, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration.


                                                 3
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 4 of 10 PageID #: 421




         17.    In responding to the allegations of Paragraph 17, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration.

         18.    In responding to the allegations of Paragraph 18, AirWair denies them.

         19.    In responding to the allegations of Paragraph 19, AirWair denies them.

         20.    In responding to the allegations of Paragraph 20, AirWair denies them.

         21.    In responding to the allegations of Paragraph 21, AirWair denies them.

         22.    In responding to the allegations of Paragraph 22, AirWair denies them.

                               SECOND CAUSE OF ACTION
                    (Declaration of Invalidity of Registration No. 5,067,692)

         23.    AirWair incorporates and realleges its responses to the allegations of Paragraphs 1

 through 22 of Primark’s Counterclaims.

         24.    In responding to the allegations of Paragraph 24, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration and that the registration issued on October 25,

 2016.

         25.    In responding to the allegations of Paragraph 25, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration.

         26.    In responding to the allegations of Paragraph 26, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration.

         27.    In responding to the allegations of Paragraph 27, AirWair denies them.

         28.    In responding to the allegations of Paragraph 28, AirWair denies them.


                                                 4
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 5 of 10 PageID #: 422




         29.    In responding to the allegations of Paragraph 29, AirWair denies them.

         30.    In responding to the allegations of Paragraph 30, AirWair denies them.

         31.    In responding to the allegations of Paragraph 31, AirWair denies them.

                                 THIRD CAUSE OF ACTION
                    (Declaration of Invalidity of Registration No. 2,341,976)

         32.    AirWair incorporates and realleges its responses to the allegations of Paragraphs 1

 through 31 of Primark’s Counterclaims.

         33.    In responding to the allegations of Paragraph 33, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration and that the registration issued on April 11,

 2000.

         34.    In responding to the allegations of Paragraph 34, AirWair responds admits the

 allegations of this paragraph.

         35.    In responding to the allegations of Paragraph 35, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration.

         36.    In responding to the allegations of Paragraph 36, AirWair asserts that the

 referenced registration speaks for itself. AirWair further admits that Primark appears to

 accurately quote from the referenced registration.

         37.    In responding to the allegations of Paragraph 37, AirWair denies them.

         38.    In responding to the allegations of Paragraph 38, AirWair denies them.

         39.    In responding to the allegations of Paragraph 39, AirWair denies them.




                                                  5
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 6 of 10 PageID #: 423




                                 FOURTH CAUSE OF ACTION
                                  (Cancellation of Registration)

        40.     AirWair incorporates and realleges its responses to the allegations of Paragraphs 1

 through 39 of Primark’s Counterclaims.

        41.     In responding to the allegations of Paragraph 41, there are no charging allegations

 against AirWair; instead there is only reference to the language of Section 37 of the Lanham Act,

 15 U.S.C. § 1119. As such, the allegations of this paragraph do not require any response.

        42.     In responding to the allegations of Paragraph 42, AirWair denies them.

        43.     In responding to the allegations of Paragraph 43, AirWair denies them.

        44.     In responding to the allegations of Paragraph 44, AirWair denies them.

        45.     In responding to the allegations of Paragraph 45, AirWair denies them.

        46.     In responding to the allegations of Paragraph 46, AirWair denies them.

                                 DEMAND FOR JURY TRIAL

        47.     In responding to the allegations of Paragraph 47, there are no charging allegations

 against AirWair. As such, the allegations of this paragraph do not require any response.

                           RESPONSE TO PRAYER FOR RELIEF

        AirWair denies that Defendant is entitled to the relief sought, or any other relief.

                                  AFFIRMATIVE DEFENSES

        Further answering the Counterclaim and as additional defenses thereto, AirWair asserts

 the following separate affirmative defenses (“Affirmative Defenses”). Each Affirmative Defense

 is asserted as to all counterclaims against AirWair, except where noted. By setting forth these

 Affirmative Defenses, AirWair does not assume the burden of proving any fact, issue, or element

 of a cause of action where such burden properly belongs to Defendants. AirWair also reserves




                                                  6
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 7 of 10 PageID #: 424




 the right to assert other defenses as discovery proceeds and/or it learns of facts, or those facts

 independently develop, that reveal additional affirmative defenses AirWair may assert.

                                FIRST AFFIRMATIVE DEFENSE

        Defendants’ Counterclaims fail to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

        Defendants lack standing to bring the claims asserted in their Counterclaims because

 Defendants cannot establish they would be harmed by the continued registration of AirWair’s

 trade dress at issue in Defendants’ Counterclaims.

                                THIRD AFFIRMATIVE DEFENSE

        Defendants’ claims are barred, in whole or in part, by laches. AirWair’s trade dress has

 been in use for at least fifty years (and in the United States since at least as early as 1984), has

 been registered for many years on both the Supplemental and Principle Register, is well-known

 and famous, and was known to Defendants when they adopted the trade dress at issue in this

 case. Defendants therefore have failed to timely file for the invalidation or cancellation of

 AirWair’s trade dress challenged in the Counterclaims. AirWair anticipates it will learn further

 facts in discovery that will support this affirmative defense.

                              FOURTH AFFIRMATIVE DEFENSE

        Defendants’ Counterclaims are barred, in whole or in part, because Defendants would be

 unjustly enriched if it were allowed to obtain the relief sought in the Counterclaims. AirWair’s

 trade dress has been in use for at least fifty years (and in the United States since at least as early

 as 1984), has been registered for many years on both the Supplemental and Principle Register, is

 well-known and famous, and was known to Defendants when they adopted the trade dress at

 issue in this case. Defendants would be unjustly enriched because they would be able to use



                                                    7
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 8 of 10 PageID #: 425




 design elements that have come to be associated with AirWair. AirWair anticipates it will learn

 further facts in discovery that will support this affirmative defense.

                                FIFTH AFFIRMATIVE DEFENSE

        Defendants’ claims are barred, in whole or in part, because they failed to mitigate their

 damages, if any, by failing to choose designs for its footwear that did not infringe AirWair’s

 trade dress. AirWair anticipates it will learn further facts in discovery that will support this

 affirmative defense.

                               SIXTH AFFIRMATIVE DEFENSE

        Defendants’ Counterclaims are barred, in whole or in part, by the equitable doctrine of

 unclean hands. AirWair’s trade dress has been in use for at least fifty years (and in the United

 States since at least as early as 1984), has been registered for many years on both the

 Supplemental and Principle Register, is well-known and famous, and was known to Defendants

 when they adopted the trade dress at issue in this case. Defendants therefore have failed to

 timely file for the invalidation or cancellation of AirWair’s trade dress challenged in the

 Counterclaims. AirWair anticipates it will learn further facts in discovery that will support this

 affirmative defense.

                             SEVENTH AFFIRMATIVE DEFENSE

        Defendants’ Counterclaims are barred, in whole or in part, by the doctrines of estoppel

 and waiver. AirWair’s trade dress has been in use for at least fifty years (and in the United

 States since at least as early as 1984), has been registered for many years on both the

 Supplemental and Principle Register, is well-known and famous, and was known to Defendants

 when they adopted the trade dress at issue in this case. Defendants therefore have failed to

 timely file for the invalidation or cancellation of AirWair’s trade dress challenged in the



                                                   8
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 9 of 10 PageID #: 426




 Counterclaims. AirWair anticipates it will learn further facts in discovery that will support this

 affirmative defense.

                               EIGHTH AFFIRMATIVE DEFENSE

        Defendants’ Counterclaim for Declaratory Relief is barred, in whole or in part, because

 they are wholly redundant of AirWair’s affirmative infringement and false designation of origin

 claims for relief. AirWair anticipates it will learn further facts in discovery that will support this

 affirmative defense.

                                      PRAYER FOR RELIEF

        WHEREFORE, AirWair requests that Defendants take nothing by their Counterclaims

 and that the Court: (1) dismiss Defendants’ Counterclaims with prejudice; (2) enter judgment in

 favor of AirWair; (3) award AirWair the relief sought in its First Amended Complaint against

 Defendants (Dkt. 39); (4) award AirWair its costs of suit (including attorney’s fees); and (5)

 award AirWair such other relief as this Court may deem proper.



 Dated: April 13, 2021                          /s/ Kenneth E. Keller
                                                Kenneth E. Keller (admitted pro hac vice)




                                                    9
Case 1:19-cv-06189-LDH-RML Document 41 Filed 04/13/21 Page 10 of 10 PageID #: 427




                                 CERTIFICATE OF SERVICE

         I hereby certify that counsel of record who are deemed to have consented to electronic

  service are being served with a true and complete copy of the foregoing PLAINTIFF’S

  ANSWER TO DEFENDANTS’ COUNTERCLAIMS TO PLAINTIFF’S FIRST AMENDED

  COMPLAINT by operation of the Court’s Electronic Case Filing (ECF) system per Local Rule

  5.2 on April 13, 2021:


         Jennifer A. Golinveaux (Pro Hac Vice)
         Irina V. Lyapis (Pro Hac Vice)
         Winston & Strawn LLP
         101 California Street, 35th Floor
         San Francisco, CA 94111
         Telephone: (415) 591-1000
         Facsimile: (415) 591-1400
         jgolinveaux@winston.com
         ilyapis@winston.com

         Counsel for Defendants Primark US Corp.
         and Primark Ltd.

                                                    /s/ Kenneth E. Keller
                                              Kenneth E. Keller (Pro Hac Vice)




                                                 10
